          Case 4:20-cv-05640-YGR Document 76 Filed 09/15/20 Page 1 of 4


1    THEODORE J. BOUTROUS JR.,                  E. JOSHUA ROSENKRANZ
       SBN 132099                               (N.Y. Bar No. 2224889; pro hac vice pending)
2      tboutrous@gibsondunn.com                    jrosenkranz@orrick.com
     RICHARD J. DOREN, SBN 124666               ORRICK, HERRINGTON & SUTCLIFFE LLP
3      rdoren@gibsondunn.com                    51 West 52nd Street
     DANIEL G. SWANSON, SBN 116556              New York, NY 10019-6142
4      dswanson@gibsondunn.com                  Telephone:    212.506.5000
     JAY P. SRINIVASAN, SBN 181471              Facsimile:    212.506.5151
5      jsrinivasan@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP                WILLIAM F. STUTE
6    333 South Grand Avenue                     (D.C. Bar No. 1032093; pro hac vice pending)
       Los Angeles, CA 90071-3197                 wstute@orrick.com
7      Telephone: 213.229.7000                  ORRICK, HERRINGTON & SUTCLIFFE LLP
       Facsimile: 213.229.7520                  1152 15th Street, N.W.
8                                               Washington, DC 20005-1706
     MARK A. PERRY, SBN 212532                  Telephone:    202.339.8400
9      mperry@gibsondunn.com                    Facsimile:    202.339.8500
     CYNTHIA E. RICHMAN (D.C. Bar
10     No. 492089; pro hac vice)                Attorneys for Defendant APPLE INC.
       crichman@gibsondunn.com
11   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
12   Washington, DC 20036-5306
     Telephone:   202.955.8500
13   Facsimile:   202.467.0539
14   VERONICA LEWIS (Texas Bar
     No. 24000092; pro hac vice)
15     vlewis@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
16   2100 McKinney Avenue, Suite 1100
     Dallas, TX 75201
17   Telephone:   214.698.3100
     Facsimile:   214.571.2900
18

19                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
20                                   OAKLAND DIVISION
21   EPIC GAMES, INC.,                             CASE NO. 4:20-CV-05640-YGR
22                       Plaintiff,                DECLARATION OF MARK GRIMM IN
                                                   SUPPORT OF DEFENDANT APPLE INC.’S
23         v.                                      OPPOSITION TO PLAINTIFF’S MOTION
                                                   FOR A PRELIMINARY INJUNCTION
24   APPLE INC.,
25                       Defendant.
26

27

28



                                      DECLARATION OF MARK GRIMM
           Case 4:20-cv-05640-YGR Document 76 Filed 09/15/20 Page 2 of 4


1           I, Mark Grimm, declare as follows:
2           1.      I make this declaration in support of Apple’s Opposition to Plaintiff’s Motion for a
3    Preliminary Injunction. I have personal knowledge of the matters stated herein, and if called upon to
4    do so, I could and would competently testify hereto.
5           2.      I am one of two Game Developer Managers at Apple. In this capacity, I work closely
6    with certain developers who have a large presence on the App Store, including Epic Games, Inc. and
7    its affiliates (collectively, “Epic” or “Epic Games”). Through my work, I have gained personal
8    knowledge and experience concerning Apple’s Worldwide Developer Relations (“WWDR” or
9    “Developer Relations”) team and App Store team, and of the various tools, services, and benefits that
10   Apple provides developers.
11          3.      To ensure great experiences for both developers and consumers alike, Apple’s
12   Developer Relations team, working alongside the App Store team and others, provides developers with
13   a host of complimentary benefits and support services, including a suite of technical support services.
14   Epic has benefitted as much as any other developer with respect to these services. For example, in the
15   roughly two years since Fortnite was first launched on the App Store in March 2018, Epic has used
16   hundreds of Apple’s unique Application Programming Interface (API) frameworks and classes (such
17   as Metal).
18          4.      Apple also has expended great effort to accommodate Epic’s specific needs and
19   demands. For example, because Fortnite updates twice a week, Apple’s Developer Relations is in
20   near-constant contact with Epic—including close engineer-to-engineer direct communication—to
21   work on technical issues and to ensure Fortnite’s prospective updates comply with Apple’s app review
22   guidelines. Apple has also provided an enormous amount of engineering support to help reduce
23   Fortnite’s memory footprint. This has permitted Fortnite to be played on older model iPhones that
24   have less memory than more recent releases.
25          5.      In addition, Apple has also provided hardware to Epic, including 16 Apple Silicon
26   Developer Transitions Kits across Epic’s engineering organization, to ensure high-performance
27   functioning of Unreal Engine 4 and the future Unreal Engine 5 on forthcoming Macintosh computers
28   with new Apple silicon processors. This represents as much support as Apple provides to most any



                                          DECLARATION OF MARK GRIMM
                       Case 4:20-cv-05640-YGR Document 76 Filed 09/15/20 Page 3 of 4


            1    other developer. In addition, in response to repeated demands by Epic, Apple has permitted Epic to
            2    distribute builds on some 950 iPads and 1150 iPhones for app development and testing purposes—
            3    again, as much as Apple allocates to any other developer. These allowances are valuable to Epic as
            4    they magnify the company’s ability to fine tune their apps and refine their products in advance of going
            5    live with users.
            6           6.      Apple has also provided various other additional engineering-related benefits to Epic,
            7    like early disclosure briefings for the Fortnite and Unreal Engine teams so that Epic knows in advance
            8    about upcoming technological changes in Apple’s software, including the release of Apple’s ARKit;
            9    and semi-annual trips of Apple engineers to North Carolina, where Epic is based, for in-depth
           10    consulting and coordination. This close level of support has contributed to Fortnite’s ability to enjoy
           11    130 million iOS downloads globally.
           12           7.      In addition to providing engineering, technical, and hardware-related support, Apple has
           13    also provided Epic with complimentary promotional support across various platforms. For example,
           14    Apple has featured Epic at major Apple events, including on-stage demos of Infinity Blade by Epic
           15    President Mike Capps during Apple’s Fall 2011 Media Event for iOS 5, and again the following year
           16    during the iPad keynote address at Apple’s Fall 2012 Media Event. More recently, Apple showcased
           17    Fortnite in an on-stage demo at Apple’s 2015 Worldwide Developer Conference (“WWDC”), as well
           18    as Epic’s Unreal Editor in VR Mode on a Mac through an on-stage demo of a dynamic Star Wars
           19    virtual reality scene at Apple’s 2017 WWDC. Apple has also showcased Epic by featuring Fortnite in
           20    press tours and displaying the Unreal Engine logo in a presentation on Apple’s Metal
           21    technology. Apple’s high-profile showcasing of Epic helps Epic maintain its position as an industry
           22    leader in graphics and gaming.
           23           8.      Epic also runs Unreal Engine, a game-development software platform on which Epic
           24    bases many of its own games, like Fortnite, and that it licenses to other developers to use as the software
           25    platform for their apps. The Unreal Engine is designed and maintained to work with all manner of
           26    gaming platforms, including XBOX, PlayStation, personal computers, Android, and iOS. Third-party
           27    developers offer approximately 1,000 apps on Apple’s App Store that are based on the Unreal Engine
           28    platform. By comparison, the competing Unity engine is far more popular among Apple developers,

Gibson, Dunn &
Crutcher LLP                                                         2
                                                        DECLARATION OF MARK GRIMM
                         Case 4:20-cv-05640-YGR Document 76 Filed 09/15/20 Page 4 of 4


            1    and is used by the overwhelming majority of such developers that use a 3D graphics engine in their
            2    application development.
            3            9.     Apple has spent significant time and resources in assisting Epic with Unreal Engine.
            4    For example, Apple has coached Epic’s team on how to adopt new ARKit (augmented reality) and
            5    virtual reality features in the Unreal Engine, and to provide similar support to developers who use
            6    Unreal Engine and want to use ARKit features. Apple also has expended significant engineering
            7    resources to improve performance of the Unreal Engine with Apple’s Metal graphics system on iOS
            8    and Mac hardware and software. Apple’s Hardware Architecture/Pro Workflow Team likewise has
            9    helped to optimize the Unreal Engine on the Mac for creative workflows, virtual sets and CI/Build
           10    Systems. And Apple also has assisted Epic in the adoption by the Unreal Engine of features required
           11    for the inclusion of games in the new Apple Arcade service. All of this support for Unreal Engine is
           12    in addition to the myriad day-to-day work done by Apple’s Engineering teams in its engagements with
           13    Epic.
           14            I declare under penalty of perjury under the laws of the United States and the State of California
           15    that the foregoing is true and correct, and that I executed this declaration on the 15th of September,
           16    2020 in San Jose, California.
           17

           18                                                                       Mark Grimm
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                         3
                                                        DECLARATION OF MARK GRIMM
